         Case 4:19-cv-00219-AT Document 71 Filed 06/04/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                   NORTHER DISTRICT OF GEORGIA
                          ROME DIVISION

CHASITY SPURLOCK, HOLLY )
ELLIOTT, and TIFFANY             )
THOMAS,                          )            CIVIL ACTION FILE NO.:
                                 )
       Plaintiffs,               )            4:19-CV-00219-AT
                                 )
v.                               )
                                 )
COMPLETE CASH HOLDINGS, )
LLC d/b/a Complete Cash Discount )
Title Pawn et al.,               )
                                 )
       Defendants.               )

             LOCAL RULE 26.3 CERTIFICATE OF SERVICE
                   OF DISCOVERY MATERIALS

      Pursuant to LR 26.3, NDGa., I hereby certify that on this the 4th day of June,

2020 I have electronically filed this LOCAL RULE 26.3 CERTIFICATE OF

SERVICE OF DISCOVERY MATERIALS with the Clerk of Court using the

CM/ECF system, which will automatically send e-mail notification to the following

attorneys of record (among others):

                            Mr. Mitchell D. Benjamin
                        E-mail: benjamin@dcbflegal.com
                           [COUNSEL FOR PLAINTIFFS]

                           Christopher P. Twyman
                      E-mail: chris.twyman@cbtjlaw.com
                 [COUNSEL FOR COMPLETE CASH HOLDINGS, LLC
                      & RELOGIO, LLC & LISA WEBSTER]


                                      Page 1 of 3
         Case 4:19-cv-00219-AT Document 71 Filed 06/04/20 Page 2 of 3




      I further certify that on this the 4th day of June, 2020, I have served all parties

with a copy of the following documents:

   • Workforce Holdings, LLC’s Responses to Plaintiff Chasity Spurlock’s First
     Continuing Interrogatories to Defendant Workforce Holdings, LLC;

   • Workforce Holdings, LLC’s Responses to Plaintiffs’ First Continuing
     Request for Production of Documents to Defendants Complete Cash
     Holdings, LLC, Workforce Holdings, LLC, Relogio, LLC and Lisa Webster;

   • Workforce Holdings, LLC’s Responses to Plaintiff Chasity Spurlock’s First
     Request for Admission to Defendants Complete Cash Holdings, LLC,
     Workforce Holdings, LLC, Relogio, LLC and Lisa Webster;

   • Workforce Holdings, LLC’s Responses to Plaintiff Holly Elliott’s First
     Request for Admission to Defendants Complete Cash Holdings, LLC,
     Workforce Holdings, LLC, Relogio, LLC and Lisa Webster; and

   • Workforce Holdings, LLC’s Responses to Plaintiff Tiffany Thomas’ First
     Request for Admission to Defendants Complete Cash Holdings, LLC,
     Workforce Holdings, LLC, Relogio, LLC and Lisa Webster.

Via electronic mail to the following:

                             Mr. Mitchell D. Benjamin
                         E-mail: benjamin@dcbflegal.com
                            [COUNSEL FOR PLAINTIFFS]

                           Christopher P. Twyman
                      E-mail: chris.twyman@cbtjlaw.com
                 [COUNSEL FOR COMPLETE CASH HOLDINGS, LLC
                      & RELOGIO, LLC & LISA WEBSTER]




                                     Page 2 of 3
       Case 4:19-cv-00219-AT Document 71 Filed 06/04/20 Page 3 of 3




     Respectfully submitted this the 4th day of June, 2020.

                                     McRAE, SMITH, PEEK,
                                     HARMAN & MONROE, LLP

                                     /s/ VIRGINIA BARROW HARMAN
P. O. Box 29                         VIRGINIA BARROW HARMAN
Rome, Georgia 30162-0029             Georgia Bar No. 327225
T: (706) 291-6223
F: (760 291-7429                     /s/ JOHN F. LEE NIEDRACH
vharman@msp-lawfirm.com              JOHN F. LEE NIEDRACH
lniedrach@msp-lawfirm.com            Georgia Bar No. 152408
                                     Counsel for Defendant
                                     Workforce Holdings, LLC




                                   Page 3 of 3
